[LOGO]

Exhibit 10.1

GLATFELTER

Restricted Stock Unit Award Certificate

______________________________________________________________________________

         
Award Number: 2013-DCP
  Award Date:   December 12, 2013
Number of Restricted Stock Units: 100,000
  Vesting Date:   December 12, 2018

THIS CERTIFIES THAT Glatfelter (the “Company”) has on the Award Date specified
above granted to

Dante C. Parrini

(the “Participant”) an award (the “Award”) to receive that number of Restricted
Stock Units (the “RSUs”) indicated above in the box labeled “Number of
Restricted Stock Units,” each RSU representing the right to receive one share of
the Company’s common stock, $.01 par value per share (the “Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Award Certificate and the Company’s Amended and Restated Long-Term
Incentive Plan, as amended effective May 9, 2013 (the “Plan”). In the event of
any conflict between the terms of the Plan and this Award Certificate, the terms
of the Plan shall prevail. Any capitalized terms not defined herein shall have
the meaning set forth in the Plan.

* * * *



1.   Rights of the Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The RSUs granted pursuant to the Award do not and
shall not entitle the Participant to any rights of a holder of Common Stock. The
rights of the Participant with respect to the RSUs shall remain forfeitable at
all times prior to the date on which such rights become vested, in accordance
with Section 2, 5 or 6.

(b) Dividend Equivalents. During the period from the Award Date to the issue of
shares of Common Stock in accordance with Section 1(c), the Participant shall be
credited with deemed dividends (a “Deemed Dividend”) in an amount equal to each
cash dividend payable subsequent to the Award Date, just as though such
Participant, on the record date for payment of such dividend, had been the
holder of record of shares of Common Stock equal to the number of RSUs
represented by this Award Certificate. The Deemed Dividends will be converted to
additional RSUs, rounded down to the nearest whole number, by dividing the
Deemed Dividends by the Fair Market Value of one share of Common Stock on the
date the cash dividend to which it relates is paid. The Company shall establish
a bookkeeping account to account for the Deemed Dividends and additional RSUs to
be credited to the Participant. The additional RSUs represented by Deemed
Dividends are subject to the same vesting requirements (see Section 2) as the
Award, including without limitation the requirement that the applicable
Performance Goals described herein have been achieved.

(c) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to the Participant prior to the date on which the
RSUs vest, in accordance with Section 2, 5 or 6. Neither this Section 1(c) nor
any action taken pursuant to or in accordance with this Section 1(c) shall be
construed to create a trust of any kind. After vesting takes place pursuant to
Section 2, 5 or 6, the Company shall cause to be issued as soon as practicably
possible, but in no event later than thirty (30) days following the date of
vesting (subject to section 8(a)), in book-entry form, registered in the
Participant’s name or in the name of the Participant’s legal representatives,
beneficiaries or heirs, as the case may be, in payment for such RSUs that number
of shares of Common Stock equal to the number of vested RSUs.

2. Vesting. 100% of the total amount of RSUs awarded shall vest on the fifth
anniversary of the Award Date, provided the Participant remains continuously
employed by the Company as Chief Executive Officer until the said vesting date,
and provided the Company achieves the Company performance goals set forth below
(the “Performance Goals”). Except as provided in Sections 5 or 6 hereof, if the
Participant should, prior to the fifth anniversary of the Award Date, have a
Separation from Service or otherwise cease to serve in the position of Chief
Executive Officer of the Company, the RSUs shall, upon the occurrence of such
event, be forfeited and no shares of common stock shall be issued to the
Participant.

3. Performance Goals. The Company must earn one dollar of operating income in
any of the fiscal years contained within the vesting period in order for the
Award to fully vest and for the restrictions on the Award to lapse. For purposes
of this paragraph, operating income is to be calculated in the same manner as
operating income is calculated in the Company’s consolidated financial data
reported on Form 10-K.

4. Determination of Achievement of Performance Goals. Following the Vesting
Date, the Board shall determine whether the Performance Goals have been achieved
and the number of RSUs, if any, that have fully vested.

5. Early Vesting upon Separation following Change in Control. Notwithstanding
the vesting provision contained in Section 2, but subject to the other terms and
conditions set forth herein, including Section 9 hereof, and provided that the
Participant is serving as Chief Executive Officer of the Company immediately
prior to a Change in Control, as hereinafter defined, in the event of the
Participant’s (i) involuntary Separation from Service by the Company other than
for Cause or (ii) voluntary Separation from Service for Good Reason, which
occurs during the Participant’s Employment Period, as hereinafter defined,
following a Change in Control, all of the RSUs shall become immediately and
unconditionally vested.



6.   Forfeiture or Early Vesting upon Separation from Service.

(a) Separation from Service Generally. If, prior to vesting of the RSUs pursuant
to Section 2 or 5, the Participant has a Separation from Service with of the
Company or any of its subsidiaries for any reason (voluntary or involuntary),
other than death or Disability, then such nonvested RSUs shall be immediately
and irrevocably forfeited. If, subsequent to vesting of the RSUs, the
Participant is terminated for Cause, all outstanding RSUs, whether vested or
nonvested, shall be immediately and irrevocably forfeited.

(b) Death or Disability. Provided that the Participant is serving as Chief
Executive Officer of the Company immediately prior to such event, upon the
Separation from Service due to death of the Participant, or the termination of
service of the Participant due to Disability (whether or not a Separation from
Service), then all unvested RSUs shall accelerate and become fully vested, and
the restrictions and conditions on such RSUs shall immediately lapse. In
accordance with the payment provisions of Section 7(d) of the Plan (subject to
Section 8 hereof), the Company shall cause to be issued, in book-entry form,
registered in the Participant’s name or in the name of the Participant’s legal
representatives, beneficiaries or heirs, as the case may be, in payment for the
vested RSUs that number of shares of Common Stock equal to the number of vested
RSUs.

(c) Vesting upon Early Retirement. In the event of the Participant’s Retirement
or Early Retirement, then an amount of unvested RSUs shall vest equal to a
percentage, the numerator of which equals the number of days that have elapsed
as of the date in the applicable restriction period on which Retirement or Early
Retirement commenced, and the denominator of which equals the total number of
days in such applicable restriction period, rounded down to the nearest whole
Share. Restrictions on all vested RSUs will lapse on the Vesting Date and be
paid out in accordance with the payment provisions set forth in Section 7(d) of
the Plan.

7. Restriction on Transfer. The RSUs and any rights under the Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition of RSUs or other rights under the Award shall
be void and unenforceable against the Company and shall result in the immediate
forfeiture of such RSUs and rights. Notwithstanding the foregoing, the
Participant may, in the manner established by the Compensation Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any shares of Common Stock issued or any cash paid with
respect to the RSUs upon the death of the Participant.

8. Tax Matters; Compliance with Code section 409A.

(a) Distributions of Common Stock in payment for RSUs as described herein which
represent a “deferral of compensation” within the meaning of Code section 409A
shall conform to the applicable requirements of Code section 409A including,
without limitation, the requirement that a distribution to a Participant who is
a “specified employee” within the meaning of Code section 409A(a)(2)(B)(i) which
is made on account of the specified employee’s Separation from Service shall not
be made before the date which is six (6) months after the date of Separation
from Service. However, distributions as aforesaid shall not be deemed to be a
“deferral of compensation” subject to Code section 409A to the extent provided
in the exception in Treasury Regulation Section 1.409A-1(b)(4) for short-term
deferrals.

(b) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Participant.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Compensation Committee under the Plan, the Participant may elect to
satisfy the Participant’s federal, state and local tax withholding obligations
arising from the receipt of, the vesting of or the lapse of restrictions
relating to, the RSUs, by (i) delivering cash, check or money order payable to
the Company, or (ii) having the Company withhold a portion of the shares of
Common Stock otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes. The Company will not deliver any fractional share of
Common Stock but will instead round down to the next full number the amount of
shares of Common Stock to be delivered. The Participant’s election must be made
on or before the date that any such withholding obligation with respect to the
RSUs arises. If the Participant fails to timely make such an election, the
Company shall have the right to withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes.

9. Change in Control; Value Restoration Payment. In the event of a Change in
Control in which the Company’s stock is no longer the stock of the surviving
entity, the Company shall cause the surviving entity to issue replacement RSUs
(“Replacement RSUs”). The number of Replacement RSUs to be issued shall be
calculated based on the fair market value of the Company’s Common Stock at the
date of the Change in Control divided by the fair market value of the surviving
entity’s common stock on such date. If such replacement RSUs are not issued for
any reason, or if the common stock of the surviving entity is not publicly
traded at the date of the Change in Control, then, notwithstanding the
provisions of Section 5, all RSUs shall vest in full upon the occurrence of the
Change in Control.

The terms and provisions of this Certificate shall continue to apply to the
Replacement RSUs upon issuance, including, without limitation, Section 5. In
addition, the Participant shall be entitled to receive, with respect to
Replacement RSUs that vest on each vesting date a value restoration payment with
respect to such Replacement RSUs (a “Value Restoration Payment”). The Value
Restoration Payment shall be equal to the difference between the fair market
value of the surviving entity’s common stock on the date of the Change in
Control and, if less, the fair market value of the surviving entity’s common
stock on the date of vesting (including the date of accelerated full vesting, if
applicable, in the event of termination as described in Section 5). For example,
if the surviving entity’s common stock fair market value is $20.00 per share on
the date of the Change in Control and is $15.00 per share on the date of
vesting, the Participant shall be entitled to receive a Value Restoration
Payment equal to $5.00 per Replacement RSU with respect to each Replacement RSU
vesting on such vesting date. Any such Value Restoration Payment shall include
interest (at the prime rate of interest of the Company’s principal bank in
effect on the vesting date for the period between the date of the Change in
Control and the applicable vesting date), and shall be paid in cash within
thirty (30) days after the applicable vesting date.

10. Miscellaneous.

(a) The Award does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) The Company shall not be required to deliver any shares of Common Stock upon
vesting or lapse of restrictions of any RSUs until the requirements of any
federal or state securities laws, rules or regulations or other laws or rules
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.

(c) An original record of the Award and all the terms thereof, executed by the
Company, shall be held on file by the Company. To the extent there is any
conflict between the terms contained in the Award Certificate and the terms
contained in the original record held by the Company, the terms of the original
record held by the Company shall control.

11. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall have the meaning set forth in the Company’s “Guidelines for
Executive Severance,” as they exist in the Participant’s Separation from
Service.

(c) “Change in Control.” shall have the meaning set forth in the Participant’s
Change in Control Employment Agreement.

(d) "Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) "Committee” shall mean the Compensation Committee of the Board as defined in
the Compensation Committee Charter.

(f) “Disability” shall have the meaning set forth in the Plan.

(g) “Early Retirement” shall mean the retirement of an employee from employment
with the Company and all affiliates on or after attaining age 55 with ten
(10) years of service.

(h) “Employment Period” shall have the meaning set forth in the Participant’s
Change in Control Employment Agreement.

(i) “Fair Market Value” shall have the meaning set forth in the Plan.

(j) “Good Reason” shall have the meaning set forth in the Participant’s Change
in Control Agreement; provided however, that Participant’s resignation from
employment shall not be treated as being for Good Reason unless it otherwise
satisfies the requirements for a “safe harbor” termination for a good reason set
forth in Treasury Regulation Section 1.409A-1(n)(2)(ii) or any successor
thereto.

(k) “Retirement” shall mean the retirement of an employee from employment with
the Company and all affiliates on or after attaining age 65, or on or after
attaining age 62 with ten (10) years of service.

(l) “Separation from Service” shall have the meaning set forth in the Plan.

A copy of the Amended and Restated Long-Term Incentive Plan is attached to this
Certificate.

P. H. GLATFELTER COMPANY

/s/ William T Yanavitch II
William T. Yanavitch II

Vice President, Human Resources and Administration

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award Certificate and the
Plan.

              Signature:  
/s/ Dante C. Parrini
  Date:   December 17, 2013    
 
           
Dante C. Parrini
 
 


